Citation Nr: 1451647	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left knee with limitation of extension, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the right knee with limitation of extension, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a left ankle status post fracture residuals, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated as 10 percent disabling prior to December 1, 2010.

5.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated as 10 percent disabling prior to December 1, 2010.




REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Baltimore, Maryland.  

Review of the electronic records within the Virtual VA and Veterans Benefits Management System (VBMS) does not reveal any additional pertinent evidence that is not already associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The most recent VA orthopedic examination was conducted in January 2008.  In his May 2012 substantive appeal, the Veteran reported that his service-connected orthopedic disabilities had worsened.  The Board finds that an updated VA orthopedic examination is required to evaluate the current severity of the service-connected knee and ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, updated medical records must be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment received for his bilateral knee and left ankle disabilities since 2007.  Ask the Veteran to complete authorizations for VA to obtain pertinent private treatment records.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Obtain all identified VA treatment records.  Search efforts for VA treatment records must continue until it is clear further efforts would be futile.  

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating all updated medical records identified above, schedule the Veteran for VA orthopedic examination in order to determine the current nature and severity of his bilateral knee and left ankle disabilities. The claims file (both paper and electronic versions) must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, particularly medical records added to the file since 2007.

The examiner must conduct all necessary testing of the right and left knees, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss of either knee manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time. 

This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  If the examiner determines such a portrayal would be speculative, he or she should so state.

The examiner must specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of each knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of each knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

For the left ankle disability, the examiner must clinically assess whether the overall impairment, inclusive of functional impairment above, caused by limitation of motion is most accurately characterized as being of a moderate or severe nature.  A rationale must be provided.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.
 
3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
 
4. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



